IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-050-CV



JOHN ROBERT STRATTON,

	RELATOR

vs.



THE HONORABLE J. DAVID PHILLIPS, JUDGE, COUNTY COURT AT LAW
NUMBER ONE, TRAVIS COUNTY, TEXAS,

	RESPONDENT

 


ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 

O R D E R

PER CURIAM


	Relator John Robert Stratton filed a motion for leave to file petition for writ of
mandamus in this Court on January 28, 1994.  See Tex. Gov't Code Ann. § 22.221(b); Tex. R.
App. P. 121.  Stratton seeks the writ to compel respondent, the Honorable J. David Phillips, to
set aside his order of January 24, 1994, denying Stratton's motion for protective order and
requiring him to produce documents.  By letter dated January 27, 1994, this Court requested the
real party in interest, Advantage Memory Corporation, to tender a response by February 7, 1994.
	After a subsequent hearing in the trial court, that court ordered Stratton to produce
the documents no later than 5:00 p.m. on February 1, 1994, or be subject to monetary sanctions. 
Stratton has now filed a motion for immediate temporary relief.  See Tex. R. App. P. 121(d).  We
grant the motion.
	Proceedings in cause number 215,984, Advantage Memory Corporation, Plaintiff
v. John Stratton d/b/a MacCenter, Defendant, pending in the County Court at Law Number One
of Travis County are stayed until further order of this Court.
	It is so ordered this 1st day of February 1994.

Before Justices Aboussie and Jones
Do Not Publish